DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 12/03/2021.  Claims 1-2, 4-20, and 23 remain pending in the application. Claims 1, 9, and 17 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over MENN (US 2014/0304187 A1, published on 10/09/2014), hereinafter MENN in view of Kumar et al. (US 2020/0184537 A1, filed on 12/11/2018), hereinafter Kumar and Mohler et al. (US 2016/0321935 A1, published on 11/03/2016), hereinafter Mohler.

Independent Claim 1
MENN discloses a method comprising: receiving organizational data associated with a plurality of charities (MENN, ¶¶ [0029], [0032], and [0062]: receiving data corresponding to one or more NPO (non-profit organization) or charitable campaign profiles), the organizational data comprising, for each charity of the plurality of charities: a charity name (MENN, FIG. 9; ¶  [0085]: NPO or campaign name); associated subject matter comprising data representing one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data; context objects can include a magazine, and particularly a magazine a charity financial account (MENN, ¶ [0050]: an account of the NPO associated campaign); and a charity location representing a location of an office of the charity (MENN, ¶ [0065]: the location associated with the charitable organization can include a point of presence of the charitable organization and/or a location of a charitable event); 
receiving, from a mobile device associated with a user: environmental data  comprising an image of an object, the environmental data representing a physical environment of the mobile device; and location data indicative of an image location at which the environmental data was obtained (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
identifying, based on applying image recognition techniques to the image, the object (MENN, FIG. 2; ¶¶ [0057]-[0058] and [0070]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; ¶ [0070]: capturing the image, converting the image to image data, and converting the image data to the donation context data; i.e., image recognition techniques are applied to identify image pattern in the context object 222 and convert to donation context data); 
receiving, from the mobile device, first user input data  (MENN, ¶ [0011]: the GUI receives a user input; 106 and 108 in FIG. 1; 312,314, and 316 in FIG.3; ¶¶ [0037] and [0077]-[0078]: user selection of the donation context mode via the UI is received; depending on which context data mode is selected by the user, object-related context or location-related context is selected and the donation context data is obtained) (MENN, ¶ [0070]: receiving the context data mode selection from the user can include receiving a (gesture) command to capture an image); 
responsive to receiving the first user input data, identifying, from among the plurality of charities, one or more qualifying charities (MENN, 106-110 in FIG. 1; ¶¶ [0037] and [0042]-[0045]: identifying a plurality of charitable campaign candidates corresponding to the context data after user selection of the donation context mode via the UI and the donation context data is obtained) by prioritizing the plurality of charities based on a proximity of each of the plurality of charities to the image location and a degree of correspondence between the identification of the object and the associated subject matter of each of the plurality of charities (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 and NPO collateral material), 
wherein prioritizing the plurality of charities comprises: receiving plurality of charities in order of their respective priority scores (MENN, FIGS. 8; ¶¶ [0033], [0080], [0063]-[0065], and [0067]-[0068]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data, wherein donation context data can correspond to proximity of the mobile device to NPO collateral material, including location data (distance of the mobile device location to a physical location of an NPO) and association of the data carried by the context object with NPO collateral material (degree of association); i.e., in order to determine a list of candidate NPOs and/or campaigns from a universe of possible NPOs and/or charitable campaigns, which are most closely to the donation context data, a priority score for each of the universe of possible NPOs and/or charitable campaigns must be determined by: assigning a first value to the proximity of the user's location data to a physical location of an NPO based on a distance between these two locations, and assigning a second value to the association/correspondence of the data carried by the context object with NPO collateral material based on the degree of association/correspondence; determine the priority score based on the first value and/or the second value, and ordering the universe of possible NPOs and/or charitable campaigns according to their priority scores in order to select a list of possible/candidate NPOs and/or possible/candidate charitable campaigns that correspond most closely to the obtained donation context data); and 
selecting a predetermined number of the one or more qualifying charities comprising highest priority scores; transmitting, to the mobile device, the selected predetermined number of the one or more qualifying charities for display (MENN, 110-top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, from the mobile device, second user input data indicative of a selection of a first qualifying charity from the selected predetermined number of the one or more qualifying charities and a donation amount (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number and
initiating, based on the received second user input data, a transfer of funds from a financial account associated with the user to the charity financial account associated with the first qualifying charity (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).
MENN fails to explicitly discloses wherein (1) receiving, from the mobile device, first user input data corresponding to a grabbing gesture the user makes toward the object; (2) receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity.
 Kumar discloses a system and a method for generating recommendations (Kumar, ¶ [0002]), wherein receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score for each of the plurality of charities by: assigning a first value to the proximity; assigning a second value to the correspondence based on the degree of correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity (Kumar, ¶ [0021]: characterization information which may be used for making a recommendation can include donation history for users who have made a previous donation; characterization information that may be used and considered for a user without donation history, can include user profile information, contacts, merchants, entities, etc. with whom the user may have transacted with, and purchase history and charities associated with the locations where purchases were made; other general characterization information which may be used for making a recommendation may include charitable cause popularity, trends, and other relational information; ¶¶ [0035]-[0038]: the recommendation score may be achieved across multiple models; each model may be personalized to provide a recommended list of charitable causes with a recommendation score provided for each charitable cause; if multiple models are each predicting a list of charitable causes, there is a need to predict the most adequate charitable cause across the various personalization models; a technique using a calibration of scoring across models for making prediction is adequate when multiple factors exist; a technique to identify the model with the most affinity to the user 302 is useful for users prefer to use charitable causes to which their friends have donated over other methods; a champion technique is useful in instances the weighted sum of the similarity score; the top k charities based on the weighted sum of the similarity score are recommended to the user; i.e., a priority score is calculated by modifying a first similarity score by a first weighting/preference parameter, modifying a second similarity score by a second weighting/preference parameter, and summing the modified first and second values).
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN, determining a priority score for each of the plurality of charities by .  Motivation for doing so would provide recommendations that are tailored to a user and across.
MENN in view Kumar fails to explicitly disclose receiving first user input data corresponding to a grabbing gesture the user makes toward the object.
Mohler discloses a system and a method for making recommendation (Mohler, ¶¶ [0043] and [0102]), wherein receiving first user input data corresponding to a grabbing gesture the user makes toward the object (Mohler, FIGS. 5-6; ¶¶ [0098] 
MENN in view Kumar, and Mohler are analogous art because they are from the same field of endeavor, a system and a method for making recommendation.  Also, it is well known in the art that grabbing gesture is usually used to select an object1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mohler to MENN in view Kumar, receiving first user input data corresponding to a grabbing gesture the user makes toward the object.  Motivation for doing so would provide flexibility for users to  and enhance user experience.

Claim 2
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim  and further discloses wherein the identifying the first qualifying charity further comprises determining which respective charity location of each of the selected predetermined number of the one or more qualifying charities has a closest proximity to the image location (MENN, ¶ [0077]: if the mobile device (and user) location matches a known NPO or campaign location, the process can jump from the splash screen FIG. 4 directly to FIG. 9 wherein the NPO or campaign profile is displayed; 324/318 → 320 in FIG. 3; ¶¶ [0078]-[0083]: in cases where a single NPO or campaign is displayed on the map, the user may acknowledge the correct NPO or campaign with a select control; in top ten NPOs and/or campaigns) are displayed on the map view, the user may select among them) (Kumar, ¶ [0053]: a charity having the highest score for a user may then be recommended to the user from the top k charities based on the weighted sum of the similarity score).  

Claim 6
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim  and further discloses wherein the charity location corresponds to global position system (GPS) coordinates (MENN, ¶ [0060]: the location services module can include a global positioning system (GPS) receiver that is configured to estimate location from a comparison of times at which signals from GPS satellites are received; ¶ [0083]: a plurality of NPOs and/or campaigns are displayed on the map view, the user may select among them; i.e., the charity location corresponds to global position system (GPS) coordinate).  

Claim 7
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 1 and further discloses wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity; and identifying one or more charities of the plurality of charities in which the identified object matches an item of the respective one or more items (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.; ¶ [0043]: constructing a database query including the donation context data, performing a database search with the database query, and receiving a query result including one or more charitable campaigns; ¶ [0064]: the donation context data can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218; FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data).  

Claim 8
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 1 and further discloses wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation  portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); and determining, based on machine learning techniques, that the identified object corresponds to an item of the respective one or more items  (Kumar, ¶ [0016]: the recommendation score may be obtained using one or more models which can include supervised and unsupervised learning as well as a combination of user information and transactions; ¶ [0034]: the cause model 416 may include one or more models and machine learning algorithms designed to make recommendations; machine learning algorithms can include those based off supervised and unsupervised learning and can include models such as clustering, tree-based, ensemble, random walk, etc.).  

Independent Claim 9
MENN discloses a method comprising: receiving organizational data associated with a plurality of charities (MENN, ¶¶ [0029], [0032], and [0062]: receiving data corresponding to one or more NPO (non-profit organization) or charitable campaign profiles), the organizational data comprising, for each charity of the plurality of charities: a charity name (MENN, FIG. 9; ¶ [0085]: NPO or campaign name); associated subject matter comprising data representing one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.); a charity financial account (MENN, ¶ [0050]: an account of the NPO associated campaign); and a charity location representing a location of an office of the charity (MENN, ¶ [0065]: the location associated with the charitable organization can include a point of presence of the charitable organization and/or a location of a charitable event); 
receiving, from a mobile device associated with a user: an image including at least a portion of an object; and location data indicative of an image location at which the image was obtained (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
identifying, based on applying image recognition techniques to the image, the object (MENN, FIG. 2; ¶¶ [0057]-[0058] and [0070]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-pattern matched) searchable image; ¶ [0070]: capturing the image, converting the image to image data, and converting the image data to the donation context data; i.e., image recognition techniques are applied to identify image pattern in the context object 222 and convert to donation context data); 
receiving, from the mobile device, first user input data  (MENN, ¶ [0011]: the GUI receives a user input; 106 and 108 in FIG. 1; 312,314, and 316 in FIG.3; ¶¶ [0037] and [0077]-[0078]: user selection of the donation context mode via the UI is received; depending on which context data mode is selected by the user, object-related context or location-related context is selected and the donation context data is obtained) (MENN, ¶ [0070]: receiving the context data mode selection from the user can include receiving a (gesture) command to capture an image); 
responsive to receiving the first user input data, identifying, from among the plurality of charities, one or more qualifying charities (MENN, 106-110 in FIG. 1; ¶¶ [0037] and [0042]-[0045]: identifying a plurality of charitable campaign candidates corresponding to the context data after user selection of the donation context mode via the UI and the donation context data is obtained) by prioritizing the plurality of charities based on a proximity of each of the plurality of charities to the image location and a degree of correspondence between the identification of the object and the associated subject matter of each of the plurality of charities (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 and NPO collateral material), 
wherein prioritizing the plurality of charities comprises: determining a priority score for each charity of the plurality of charities by: assigning a first value to the proximity based on a distance between the image location and the charity location; assigning a second value to the correspondence based on the degree of correspondence; charities in order of their respective priority scores (MENN, FIGS. 8; ¶¶ [0033], [0080], [0063]-[0065], and [0067]-[0068]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data, wherein donation context data can correspond to proximity of the mobile device to NPO collateral material, including location data (distance of the mobile device location to a physical location of an NPO) and association of the data carried by the context object with NPO collateral material (degree of association); i.e., in order to determine a list of candidate NPOs and/or campaigns from a universe of possible NPOs and/or charitable campaigns,  which are most closely to the donation context data, a priority score for each of the universe of possible NPOs and/or charitable campaigns must be determined by: assigning a first value to the proximity of the user's location data to a physical location of an NPO based on a distance between these two locations, and assigning a second value to the association/correspondence of the data carried by the context object with NPO collateral material based on the degree of association/correspondence; determine the priority score based on the first value and/or the second value, and ordering the universe of possible NPOs and/or charitable campaigns according to their priority scores in order to select a list of possible/candidate NPOs and/or possible/candidate charitable campaigns that correspond most closely to the obtained  donation context data); 
selecting a predetermined number of the one or more qualifying charities comprising highest priority scores; transmitting, to the mobile device, an indication of the selected predetermined number of the one or more qualifying charities (MENN, 110-118 top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, from the mobile device that provides the image and the location data, second user input data indicative of a selection of a first qualifying charity from the selected predetermined number of the one or more qualifying charities and a donation amount (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount and 
initiating, based on the received second user input data, a transfer of funds from a financial account associated with the user to the charity financial account associated with the first qualifying charity (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).
MENN fails to explicitly discloses wherein(1) receiving, from the mobile device, first user input data corresponding to a grabbing gesture the user makes toward the object; (2) determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; and summing the first and second values; i.e., determining a priority score for each of the plurality of charities by summing similarity scores of two values/factors/criteria – location and correspondence/association/affinity.
 Kumar discloses a system and a method for generating recommendations (Kumar, ¶ [0002]), wherein determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; and summing the first and second values; i.e., determining a priority score for each of the plurality of charities by summing similarity scores of two values/factors/criteria – location and correspondence/association/affinity (Kumar, ¶ [0021]: characterization information which may be used for making a recommendation can include donation history for users who have made a previous donation; characterization information that may be used and considered for a user without donation history, can include user profile information, contacts, merchants, entities, etc. with whom the user may have transacted with, and purchase history and charities associated with the locations where purchases were made; other general characterization information which may be used for making a recommendation may include charitable cause popularity, trends, and other relational information; ¶¶ [0035]-[0038]: the recommendation score may be achieved across multiple models; each model may be personalized to provide a recommended list of charitable causes with a recommendation score provided for each charitable cause; if multiple models are each predicting a list of charitable causes, there is a need to predict the most adequate charitable cause across the various personalization models; a technique using a calibration of scoring across models for making prediction is adequate when multiple factors exist; a technique to identify the model with the most affinity to the user 302 is useful for users prefer to use charitable causes to which their friends have donated over other methods; a champion technique is useful in instances where the various charitable causes are recommended by multiple models; 804-810 in FIG. 8; ¶¶ [0056]-[0058]: gathering user information and characterization information; determine optimal recommendation model to use; compute recommendation scores(s) using recommendation model determined; ¶ [0053]: the prediction or recommendation the weighted sum of the similarity score; the top k charities based on the weighted sum of the similarity score are recommended to the user; i.e., a priority score is calculated by modifying a first similarity score by a first weighting/preference parameter, modifying a second similarity score by a second weighting/preference parameter, and summing the modified first and second values).
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN, determining a priority score for each of the plurality of charities by sum.  Motivation for doing so would provide recommendations that are tailored to a user and across.
MENN in view Kumar fails to explicitly disclose receiving first user input data corresponding to a grabbing gesture the user makes toward the object.
Mohler discloses a system and a method for making recommendation (Mohler, ¶¶ [0043] and [0102]), wherein receiving first user input data corresponding to a grabbing gesture the user makes toward the object (Mohler, FIGS. 5-6; ¶¶ [0098] and [0113]-[0114]: the user can "grab" a goal with a pointer of the interface to adjust priority of the goals; update recommendation of the goal objects as appropriate based on goal priority among others).
MENN in view Kumar, and Mohler are analogous art because they are from the same field of endeavor, a system and a method for making recommendation.  Also, it is well known in the art that grabbing gesture is usually used to select an object2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mohler to MENN in view Kumar, receiving first user input data corresponding to a grabbing gesture the user makes toward the object.  Motivation for doing so would provide flexibility for users to perform operations and enhance user experience.

Claim 10
MENN in view of Kuma discloses all the elements as stated in Claim  and further discloses wherein identifying the object comprises: identifying at least one from among symbols, words, letters, and characters associated with the object; and determining that the at least one identified symbols, words, letters. and characters are associated with a known object (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; ¶¶ [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a 

Claim 11
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 9 and further disclose receiving, from the mobile device, an indication of an electronic identifier associated with the object, wherein identifying of the object further comprises identifying the object based on the electronic identifier (MENN, FIG. 2; ¶¶ [0057] and [0077]: the context object 222 can carry a portable data carrier 224 carrying the context data, wherein the portable data carrier 224 can include a bar code symbol, a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206).  

Claim 12
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 11 and further disclose wherein the electronic identifier comprises one of an RFID tag or beacon that is detected by the mobile device (MENN, FIG. 2; ¶¶ [0057] and [0077]: the context object 222 can carry a portable data carrier 224 carrying the context a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206) (Kumar, ¶ [0056]: a system receives or determines that user information is available for processing; the determination can be made in part through a notification by the payment provider application on a user device, via a beacon at a merchant location, based on a communication received by a point-of-sale system, from a site accessed on a user device, etc.).

Claim 13
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 9 and further disclose wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity; and identifying one or more charities of the plurality of charities in which the identified object matches an item of the respective one or more items (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a pattern matched) searchable image; context objects can include a magazine, and particularly a magazine ad; a direct mail solicitation; a label, etc.; ¶ [0043]: constructing a database query including the donation context data, performing a database search with the database query, and receiving a query result including one or more charitable campaigns; ¶ [0064]: the donation context data can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218; FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data).  

Claim 14
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 9 and further disclose wherein assigning the second value to the correspondence based on the degree of correspondence comprises: comparing the identified object to the one or more items that are associated with the charity (MENN, 222 in FIG. 2; ¶ [0067]: a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; [0057]-[0058]: the context object 222 can carry a portable data carrier 224 including physical pattern corresponding to the context data, wherein the physical pattern can include a bar code symbol, an image having a class-unique shape, an instance-unique shape, and/or a (pattern matched) searchable image; context and determining, based on machine learning techniques, that the identified object corresponds to an item of the respective one or more items (Kumar, ¶ [0016]: the recommendation score may be obtained using one or more models which can include supervised and unsupervised learning as well as a combination of user information and transactions; ¶ [0034]: the cause model 416 may include one or more models and machine learning algorithms designed to make recommendations; machine learning algorithms can include those based off supervised and unsupervised learning and can include models such as clustering, tree-based, ensemble, random walk, etc.).  

Claim 15
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 9 and further disclose storing, on a remotely viewable electronic map, a pin at the image location, wherein the pin represents one or more of the donation amount, the first qualifying charity, or an identification of a donor (MENN, FIG. 7; ¶ [0082]: locations corresponding to NPOs are "pinned" on the map 702 to identify nearby locations corresponding to NPOs and/or campaigns; ¶ [0059]: FIG. 7 displays a location to the user on a map window 702).

Claim 16
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 9 and further disclose receiving user credentials associated with a social media account; accessing the social media account with the user credentials; and responsive to initiating the transfer of funds, posting content to the social media account, wherein the content comprises a representation of the donation amount to the first qualifying charity (MENN, FIGS. 10-11; ¶¶ [0089]-[0091]: when the give control 1004 is selected, the selected donation is processed; a thank you screen is displayed to the user, wherein the thank you screen 1100 can include sharing controls 1102 for posting or emailing news of the donation to social media or selected persons; upon receiving user activation of a sharing control 1102, appropriate sharing actions are taken, which include posting a message about the donation on a social media public profile, sending an email notifying an employer of a matching donation, or sending an email to ask others to donate; i.e., in order to posting/sharing content to the social media, user must provide his/her credentials to access his/her social media account).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Kumar and Mohler as applied to Claim 1 above, and further in view of Loganathan (US 2015/0186984 A1, published on 07/02/2015), hereinafter Loganathan.

Claim 4
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim 1 and further discloses displaying more qualifying charities (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0078]-[0080]: top ten candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data) (Kumar, ¶ [0053]: the top k charities based on the weighted sum of the similarity score are recommended to the user);
MENN in view of Kumar and Mohler is silent on augmenting the environmental data by adding virtual environmental data comprising enhanced content associated with the identified object, wherein the enhanced content is unrepresented in the physical environment and the enhanced content represents each of the selected predetermined number of the one or more qualifying charities.
Loganathan teaches systems and methods for facilitating payments to charity (Loganathan, ¶¶ [0002] and [0039]), wherein augmenting the environmental data by adding virtual environmental data comprising enhanced content associated with the identified object, wherein the enhanced content is unrepresented in the physical environment and the enhanced content represents each of the selected predetermined number of the one or more qualifying charities (Loganathan, ¶ [0019]: an augmented reality display on a user device may overlay augmented reality information such as one or more items for purchase and a payment option such as a one-click virtual payment button on an image of the user's surroundings; FIG. 4; ¶ [0039] and [0057]: augmented reality information 310A that may be displayed on windshield 302 (or on an image of a background object on a mobile device display) may include product information such as an image of a product 406, a merchant name 404 (e.g., name of 
MENN in view of Kumar and Mohler, and Loganathan are analogous art because they are from the same field of endeavor, systems and methods for facilitating payments to charity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Loganathan to MENN in view of Kumar and Mohler, augmenting the environmental data by adding virtual environmental data comprising enhanced content associated with the identified object, wherein the enhanced content is unrepresented in the physical environment and the enhanced content represents each of the selected predetermined number of the one or more qualifying charities.  Motivation for doing so would help and facilitate shopping charities for making donation easier and quicker by overlaying information on an image of the user's surroundings captured by a camera, and enhance user experience (Loganathan, ¶¶ [0005]-[0007], [0039], and [0074]).

Claim 5
MENN in view of Kumar, Mohler, and Loganathan discloses all the elements as stated in Claim 4 and further discloses transmitting, to the mobile device, the virtual environmental data for display along with a portion of the physical environment (Loganathan, FIG. 4; ¶¶ [0039] and [0057]: augmented reality information 310A that may be displayed on windshield 302 (or on an image of a background object on a mobile device display) may include product information such as an image of a product 
Motivation for doing so would help and facilitate shopping charities for making donation easier and quicker by overlaying information on an image of the user's surroundings captured by a camera, and enhance user experience (Loganathan, ¶¶ [0005]-[0007], [0039], and [0074]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Kumar et al. (US 2020/0184537 A1, filed on 12/11/2018), hereinafter Kumar and Goldthwaite et al. (US 2010/0325563 A1, published on 12/23/2010), hereinafter Goldthwaite.

Independent Claim 17
MENN discloses a method comprising: obtaining, by one or more sensors of a mobile device (MENN, 208 and 220 in FIG. 2; ¶ [0060]: the mobile device 202 can include a location services module capable of estimating a particular location 230 of the mobile device 202; e.g., the location services module can estimate location based on known or inferred locations of Wi-Fi networks that are detected by the radio circuit 208; the location services module can additionally include a global positioning system (GPS) receiver that is configured to estimate location from a comparison of times at which signals from GPS satellites are received; ¶ [0056]: operate the data capture hardware 220 to capture the context data from the context object 222, wherein the data capture hardware 220 can include one or more of a camera and/or a portion of the radio one or more images of an object  (MENN, ¶ [0032]: "context" refers to detectable aspect of an environment the user and of a mobile computing device carried by the user; 108 in FIG. 1; ¶ [0038]: obtain donation context data by operating the mobile device hardware to capture an image of physical indicia carrying the context data and/or operating one or more radios to obtain location data; ¶ [0059]: the user's location (i.e., the mobile device's location) provides the context; ¶ [0070]: capturing the image and converting to the donation context data; FIG. 2; ¶ [0077]: a mobile device camera for capturing context data from a printed portable data carrier in the context object 222); 
transmitting, to a server, the one or more images of the object and the location data; receiving, from the server, data representative of an identification of one or more qualifying charities from among a plurality of charities (MENN, ¶ [0033]: "context" is used to uniquely identify or at least narrow a list of possible NPOs and/or possible charitable campaigns from a universe of possible NPOs and/or charitable campaigns) (MENN, 110 in FIG. 1; ¶¶ [0042]-[0044]: transmitting the context data to a remote resource via radio transmitter hardware of the mobile device, and receiving an identity of the charitable campaign from the remote resource via radio receiver hardware of the mobile device; ¶ [0064]: the donation context data can be carried by the NPO collateral, or alternatively a portable data carrier 224 operatively coupled to the NPO collateral material can carry data selected to direct a query to the context data when the portable data carrier 224 data is transmitted to the server computer 218), 
wherein the server is configured to identify the one or more qualifying charities (MENN, 110 in FIG. 1; ¶¶ [0042]-[0045]: identifying a plurality of charitable campaign candidates corresponding to the context data) based on a proximity of each of the plurality of charities to an image location associated with the one or more images and a degree of correspondence between an identification of the object and associated subject matter of each of the plurality of charities (MENN, FIG. 8; ¶ [0080]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data; FIG. 2; ¶¶ [0059], [0063]-[0065], and [0067]-[0068]: the context data can include location data corresponding to a particular location 230 of the mobile device 202; the user's location can correspond to a physical location of an NPO; additionally, the context data can include data carried by a portable data carrier 224 of the context object 222 available in an environment 230 of the mobile device 202; the donation context can correspond to proximity of the mobile device 202 to NPO collateral material; the mobile device 202 can include hardware configured to capture the donation context data when the mobile device 202 is proximate to the NPO collateral material; a context object 222 can refer to different campaigns and/or different NPOs depending association of the data carried by the context object by the donation server computer 218; i.e., identifying a list of candidate NPOs and/or campaigns by prioritizing a plurality of NPOs and/or campaigns based on proximity of the mobile device 202 to a physical location of an NPO or a location of a charitable event, and degree of the association between the data carried by the context object 222 and NPO collateral material), 
wherein identifying the one or more qualifying charities comprises: receiving  (MENN, FIGS. 8; ¶¶ [0033], [0080], [0063]-[0065], and [0067]-[0068]: candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained  donation context data, wherein donation context data can correspond to proximity of the mobile device to NPO collateral material, including location data (distance of the mobile device location to a physical location of an NPO) and association of the data carried by the context object with NPO collateral material (degree of association); i.e., in order to determine a list of candidate NPOs and/or campaigns from a universe of possible NPOs and/or charitable campaigns,  which are most closely to the donation context data, a priority score for each of the universe of possible NPOs and/or charitable campaigns must be determined by: assigning a first value to the proximity of the user's location data to a physical location of an NPO based on a distance between these two locations, and assigning a second value to the association/correspondence of the data carried by the context object with NPO collateral material based on the degree of association/correspondence; determine the priority score based on the first value 
displaying, on a display of the mobile device, a predetermined number of the one or more qualifying charities comprising highest priority scores from the plurality of charities (MENN, 110-118 in FIG. 1: ¶¶ [0045]-[0048]: the plurality of charitable campaign candidates are displayed on the graphical display of the mobile device; a sequence of campaign profiles corresponding to a plurality of identified charitable campaigns is presented to the user on the graphical display of the mobile device; the user can review the plurality of identified charitable campaigns and select from among the charitable campaigns) (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0033] and [0078]-[0080]: top ten candidate NPOs and/or campaigns, selected/narrowed from a universe of possible NPOs and/or charitable campaigns, are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data; i.e., displaying top ten candidate NPOs and/or campaigns with highest scores that are most closely to the obtained donation context data); 
receiving, by the mobile device, a user input indicative of a command to make a donation to a first qualifying charity of the displayed predetermined number of the one or more qualifying charities (MENN, 118-124 in FIG.1; 320 → 322 in FIG. 3; 906 in FIG. 9 and FIG. 10; ¶¶ [0048]-[0050], [0080]-[0081], [0085]-[0087]: the user can review the plurality of identified charitable campaigns and compare NPOs and/or campaigns (i.e., top ten candidate NPOs and/or campaigns) and select a particular cause that most appeals the values of the user; when a user has selected a desired charitable cause and NPO and/or campaign from among the top ten candidate NPOs and/or charitable campaigns, the user can activate a GIVE control 906 on the NPO profile screen 900, donation options are displayed to the user on the graphical display of the mobile device for selecting suggested donation amounts 1006 or receiving user input of an amount different than the suggested amounts in a number entry field 1010; a donation selection is received from the user via the UI by selecting a give button 1004 to make a donation); 
generating, by the mobile device and in response to receiving the user input, a donation request, the donation request being representative of an instruction to transfer a donation amount from a financial account associated with a user of the mobile device to a financial account associated with the first qualifying charity; and transmitting, to the server, the donation request for execution (MENN, 126 in FIG. 1; FIG. 11; ¶¶ [0050] and [0089]: when the give control 1004 is selected, the selected donation is processed by transmitting data corresponding to a selected donation from the mobile device to a donation transaction server via cryptographic protocol communication; charging the donation to a credit card associated with the user on a secure server, charging the donation to an Internet purchase account (e.g., PAYPAL (R)), debiting a bank account associated with the user, and/or debiting a cryptographic currency wallet; crediting an account of the NPO associated with the campaign).
MENN fails to explicitly discloses wherein (1) one or more images of an object comprising one or more of a statue, a monument, a mural, a landmark, or combinations thereof; (2) receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score by: assigning a first value to the proximity; assigning a second value to the correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity.
 Kumar discloses a system and a method for generating recommendations (Kumar, ¶ [0002]), wherein receiving an indication of a preference as between the proximity and the degree of correspondence; determining a priority score for each of the plurality of charities by: assigning a first value to the proximity; assigning a second value to the correspondence based on the degree of correspondence; modifying the first and second values based on the indication of the preference; and summing the modified first and second values; i.e., determining a priority score for each of the plurality of charities by weighted sum of similarity scores of two values/factors/criteria – location and correspondence/association/affinity (Kumar, ¶ [0021]: characterization information which may be used for making a recommendation can include donation history for users who have made a previous donation; characterization information that may be used and considered for a user without donation history, can include user profile information, contacts, merchants, entities, etc. with whom the user may have transacted with, and purchase history and charities associated with the locations where purchases were made; other general characterization information which may be used for making a recommendation may include charitable cause popularity, trends, and other relational information; ¶¶ [0035]-[0038]: the recommendation score may be achieved across the weighted sum of the similarity score; the top k charities based on the weighted sum of the similarity score are recommended to the user; i.e., a priority score is calculated by modifying a first similarity score by a first weighting/preference parameter, modifying a second similarity score by a second weighting/preference parameter, and summing the modified first and second values).
MENN and Kumar are analogous art because they are from the same field of endeavor, a system and a method for generating recommendations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kumar to MENN, determining a priority score for each of the plurality of charities by .  Motivation for doing so would provide recommendations that are tailored to a user and across.
MENN in view of Kumar fails to explicitly disclose wherein one or more images of an object comprising one or more of a statue, a monument, a mural, a landmark, or combinations thereof.
Goldthwaite teaches a system and a method for tailoring a recommendation (Goldthwaite, ¶¶ [0050]-[0051]), wherein one or more images of an object comprising one or more of a statue, a monument, a mural, a landmark, or combinations thereof (Goldthwaite, FIGS. 1 and 3; ¶ [0040]: when the view of a portion of environment 106 is substantially centered on an informative plaque at the foot of a bronze statue or other monument, it can be determined or inferred that an interest relating to the monument exists; FIG. 5; ¶¶ [0045]-[0047]: identify object entities 502 included in image 104, wherein the object entity 502 can be a representation of a logo, a brand, a trademark, a sign, a poster, a menu, a billboard, an advertisement, a graphical or visual work with artistic, a book, a CD, a DVD, a product, or product packaging, a residence, a public site, a commercial site, or a landmark).
MENN in view of Kumar, and Goldthwaite are analogous art because they are from the same field of endeavor, a system and a method for tailoring a recommendation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Goldthwaite to MENN in view of Kumar, wherein one or more images of an object comprising one or more of a statue, a monument, a mural, a landmark, or combinations 

Claim 18
MENN in view of Kuma discloses all the elements as stated in Claim  and further discloses wherein receiving the user input comprises: detecting a gesture performed by the user of the mobile device; and determining that the gesture indicates a selection of the first qualifying charity displayed by the mobile device (MENN, 906 in FIG. 9; ¶ [0085]: when a user has selected/clicked/tapped a desired charitable cause and NPO and/or campaign, the user can activate a GIVE control 906 on the NPO profile screen 900). 

Claim 19
MENN in view of Kumar and Goldthwaite discloses all the elements as stated in Claim 17 and further discloses displaying the predetermined number of the one or more qualifying charities in association with the object such that the predetermined number of the one or more qualifying charities are superimposed over a portion of the object (MENN, 318 → 320 in FIG. 3; FIG. 8; ¶¶ [0078]-[0080]: top ten candidate NPOs and/or campaigns are displayed to a user, wherein the results screen includes a list 802 of NPOs and/or campaigns that correspond most closely to the obtained donation context data) (Kumar, ¶ [0053]: the top k charities based on the weighted sum of the similarity score are recommended to the user) (Goldthwaite, FIGS. 3-4; ¶¶ [0028], [0035], [0037]-[0045] and [0050]-[0053]: the quantity of additional content 126 (e.g., 
Motivation for doing so would improving an experience in connection with a field of view of a local environment (Goldthwaite, ¶ [0065]).

Claim 20
MENN in view of Kumar and Goldthwaite discloses all the elements as stated in Claim  and further discloses obtaining, by the one or more sensors of the mobile device, an indication of an electronic identifier associated with the object, and identifying the object based on the electronic identifier (MENN, FIG. 2; ¶¶ [0056]-[0057] and [0077]: operate the data capture hardware 220 to capture the context data from the context object 222, wherein the data capture hardware 220 can include one or more of a camera and/or a portion of the radio circuit 208; the context object 222 can carry a portable data carrier 224 carrying the context data, wherein the portable data carrier 224 can include a bar code symbol, a radio frequency (RF) tag, and/or an NFC node; ¶ [0067]: the donation context data can include an identifier of an NPO that is non-volatile; alternatively, the donation context data can include an identifier that is linked to an NPO via a database lookup in a donation server computer 218 or in the mobile device memory 206).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MENN in view of Kumar and Mohler as applied to Claim 1 above, and further in view of Goldthwaite.

Claim 23
MENN in view of Kumar and Mohler discloses all the elements as stated in Claim  and further discloses wherein the image of the object (i.e., the context object 222) comprises a magazine, and particularly a magazine ad; a direct mail solicitation; a label; etc. (MENN, ¶ [0058]).
MENN in view of Kumar and Mohler fails to explicitly disclose wherein the image of the object comprises a statue, a monument, a mural, a landmark, or combinations thereof.
Goldthwaite teaches a system and a method for tailoring a recommendation (Goldthwaite, ¶¶ [0050]-[0051]), wherein the object comprises one or more of a statue, a monument, a mural, a park, a landmark, a person, or combinations thereof (Goldthwaite, FIGS. 1 and 3; ¶ [0040]: when the view of a portion of environment 106 is substantially centered on an informative plaque at the foot of a bronze statue or other monument, it can be determined or inferred that an interest relating to the monument exists; FIG. 5; ¶¶ [0045]-[0047]: identify object entities 502 included in image 104, wherein the object entity 502 can be a representation of a logo, a brand, a trademark, a sign, a poster, a menu, a billboard, an advertisement, a graphical or visual work with artistic, a book, a CD, a DVD, a product, or product packaging, a residence, a public site, a commercial site, or a landmark).
MENN in view of Kumar and Goldthwaite are analogous art because they are from the same field of endeavor, a system and a method for tailoring a recommendation.  Therefore, it would have been obvious to one of ordinary skill in the 

Response to Arguments
Applicant’s arguments filed on 11/11/2021 with respect to Claims 1, 9, and 17 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2012/0218423 A1 to Smith et al., published on 08/30/2012, ¶ [0025] with FIG. 2 and US 2011/0175822 A1 to Poon et al., published on 07/21/2011, ¶ [0043].
        2 See, for example US 2012/0218423 A1 to Smith et al., published on 08/30/2012, ¶ [0025] with FIG. 2 and US 2011/0175822 A1 to Poon et al., published on 07/21/2011, ¶ [0043].